TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 11, 2018



                                       NO. 03-18-00024-CV


                        Stephens Carpet Binding and Custom Rugs and
                                Mark A. Stephens, Appellants

                                                  v.

                                   Joseph K. Percifull, Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
        DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE PURYEAR



This is an appeal from the final judgment signed by the trial court on October 18, 2017.

Stephens Carpet Binding and Custom Rugs and Mark A. Stephens have filed a motion to dismiss

the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.